                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE FRANCO,                                        Case No. 19-cv-01453-HSG
                                   8                     Plaintiff,                          ORDER DIRECTING PLAINTIFF TO
                                                                                             SUBMIT SUPPLEMENTAL BRIEFING
                                   9              v.                                         ON INCENTIVE AWARD
                                  10     E-3 SYSTEMS,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff seeks approval of a Class Representative incentive award of $5,000. Dkt. No. 61

                                  14   at 15. This is approximately seven times the recovery of the average class member. See Dkt. No.

                                  15   62-2. The Court is obliged to “scrutiniz[e] all incentive awards,” Radcliffe v. Experian Info.

                                  16   Solutions, Inc., 715 F.3d 1157, 1165 (9th Cir. 2013), and evaluate “relevant factors includ[ing] the

                                  17   actions the plaintiff has taken to protect the interests of the class, the degree to which the class has

                                  18   benefitted from those actions, . . . [and] the amount of time and effort the plaintiff expended in

                                  19   pursuing the litigation . . . .” Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003). Here the

                                  20   Court is particularly interested in the extent of Plaintiff’s involvement with the litigation,

                                  21   including the tasks performed and an estimate of hours spent. Accordingly, the Court DIRECTS

                                  22   Plaintiff to submit supplemental briefing of no more than three pages and a declaration by Plaintiff

                                  23   with these details by June 4, 2021.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 5/28/2021

                                  26                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  27                                                     United States District Judge
                                  28
